PD-0319-15
                                   PD-0319-15                                COURT OF CRIMINAL APPEALS
                                                                                              AUSTIN, TEXAS
                                                                           Transmitted 3/23/2015 4:51:26 PM
March 25, 2015                                                               Accepted 3/25/2015 2:34:52 PM
                                                                                               ABEL ACOSTA
                                   LAURA KNIGHT                                                        CLERK
                                      219 DOLAN ST.
                                   EL PASO, TEXAS 79905

                                Telephone Number (915) 471-7498
                             E-Mail Address: SalomeIknight3714@att.net

                                       MARCH 23,2015



   Clerk of the Court
   The Texas Court of Criminal Appeals
   209 West 14th St. Suite 106
   Austin, Texas 78701

   Re:     Request for Assignment of PDR Number
           &
           Request for Extension of Time to file Appellant Brief

           LAURA KNIGHT
           Appellant
           v.
           THE STATE OF TEXAS
           Appellee

           APPELLANT'S PETITION FOR DISCRETIONARY REVIEW of the
           EIGHTH COURT OF APPEALS JUDGMENT in No. 08-12-00355-CR
           Affirming conviction in Cause No. 20090D02461 from the
           346th Judicial District Court of El Paso County, Texas

   Dear Sir:

   My name is Laura Knight and I am attempting to file a "pro-se" appeal for discretionary
   review in your court.

   I called your court clerk today, Mr. Mark Adams, to request a PD Number and an
   extension of time as to the due date for filing an appellant's brief. I am informed that I
   can write to your court as to my request.

   I am not an attorney and I do not have the funds to hire an attorney. I believe that my
   conviction is not right and I want to appeal from the denial of the Motion for Re-Hearing
   that was denied on February 25,2015 by the 8th Court of Appeals.

    I believe that my appellant's brief is due in your court on March 27, 2015. By this letter I
    request an extension of at least 60 days to file my appellant's brief. My reason for not
    being able to meet my initial deadline is that I do not have the training or experience of
an attorney doing an appeal. I am using the law library of the El Paso County Courthouse
and their form books to figure out your rules and forms to make good my appeal. The
other reason I have was that the certificate of appeal that the 8th Court of Appeals send to
me on affirming my conviction was mailed by regular mail to my aunt's home instead of
my home and I received it about eight days late.

I am asking for a PD Number because the Clerk of the 8th Court of Appeals told me that
only your court could issue me such a number.

I am asking for the extension of time because I could not prepare an appellant's brief in
less than three weeks.

I want an opportunity to pursue an appeal with your court and I can not do so on such
short notice.

Respectfully,




Laura Knight